Hilton, J. (dissenting).
—I do not concur.in the.view that the execution in favor, of Jacot became, dormant because the attorney,, at the request of the. defendant, and'without the knowledge of his. client,- addressed a note to the sheriff, in substance informing him that there was no need of going to the expense of placing akeepej; in charge of.the property, levied on, as the defendant could be trusted with its safe-keeping, and that he would not remove it.
For such an act of humanity and confidence in favor of a *119debtor, I am not prepared to say that the creditor, whose debt and judgment is wholly unimpeached, forfeits all rights acquired by a valid levy under an execution issued by him.
Another, and it seems to me a fatal objection, to holding that the execution of Jacot and the levy thereunder was dormant, is, that it appears the goods have been actually sold under it, and the proceeds now in the hands of the sheriff, which Dunderdale seeks to have paid over to him, have resulted from such levy and sale.
In my opinion, these funds belong to Jacot, and should be paid over to him.